Citation Nr: 0632563	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Dr. Baga


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1980 to 
April 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at an August 2006 Board hearing.  In 
June 2006 the veteran requested that his appeal be advanced 
on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed schizophrenia during his 
first few weeks in service.  The veteran's claims folder is 
replete with treatment for his diagnosed paranoid 
schizophrenia.  Private medical records dated in October 1981 
provided diagnoses to include ruling out schizophrenia.  In 
October 2004 a letter was received from the veteran's 
brother-in-law, a cardiologist, who stated that in November 
1980 the veteran was psychotic and opined that the veteran's 
schizophrenia was due to service.  Under the circumstances of 
this case, the Board finds that a VA examination is warranted 
to determine the nature and etiology of the veteran's 
paranoid schizophrenia.  

The veteran is receiving Social Security Administration (SSA) 
benefits and thus his SSA records need to be obtained and 
associated with the claims folder.  Furthermore during his 
August 2006 Board hearing, he testified that he was currently 
being treated at the VA medical facility in Sarasota, 
Florida.  These records also need to be sought and added to 
the file.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
Social Security Administration records, to 
include underlying medical records 
associated with the pertinent 
determinations, and include them in the 
claims folder.  The RO also should contact 
the VA medical facility in Sarasota and 
seek the veteran's treatment records for 
paranoid schizophrenia.  
   
2.  Afterwards, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of his paranoid schizophrenia.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
paranoid schizophrenia was first 
manifested in service or within one year 
thereafter, or is otherwise related to 
service.  A detailed rationale for all 
opinions expressed should be furnished.
   
3.  After completion of the above and 
any other development deemed necessary, 
the RO should review the expanded 
record and determine if the benefit 
sought can be granted.  Unless the 
benefit sought is granted, the 
appellant and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.
   
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



